Case 9:20-cv-81205-RAR Document 41-40 Entered on FLSD Docket 07/28/2020 Page 1 of 5




                           DECLARATION OF RAYNALDA N. MILORD

     Pursuant to 28 U.S.C. Section 1746, the undersigned states as follows:

            l.      My name is Rayrtalda N. Milord. I am over twenty-one years of age and have

    personal knowledge of the matters set forth herein.

            2.      I am a Senior Paralegal Specialist at the U.S. Securities and Exchange Commission

    (the "Commission").

            3.     The Commission received audio file Beasley Radio AD KLBJ. As part of my duties

    at the Commission, I sent this audio file to Diversified Reporting Services, Inc. and ordered a

    transcript.

            4.     A true and correct copy of the transcript of audio file Beasley Radio AD KLBJis

    attached as Exhibit A hereto.




            I declare under penalty of perjury that the foregoing is true, correct, and made in good faith.




    Executed on this 22nd day of July 2020.




                                                               ~~~d
                                                           -RA 't'NALDA N. MILORD
Case 9:20-cv-81205-RAR Document 41-40 Entered on FLSD Docket 07/28/2020 Page 2 of 5


                                                                            1

   1     UNITED STATES SECURITIES AND EXCHANGE COMMISSION

    2

    3    In the Matter of:

   4                                 )   File No. FL-04188-A

    5    UNITED FIDELIS GROUP

    6


    7    SUBJECT:    Ernail-6B Radio AD KLBJ

    8    PAGES:      1 through 4

    9


  10

  11


  12

  13

  14

  15                         AUDIO TRANSCRIPTION

  16

  17

  18

  19

  20

  21

  22

  23

  24                Diversified Reporting Services,   Inc.

  25                            (202) 467-9200



                             [6/16/2020]   a 20200616 Session 1
Case 9:20-cv-81205-RAR Document 41-40 Entered on FLSD Docket 07/28/2020 Page 3 of 5


                                                                            2


    1                       P R O C E E D I N G S

    2    Email-6B Radio AD KLBJ

    3               FEMALE VOICE:    The following is for audition

    4    purposes only.     It is not intended for broadcast use

    5    in any way or on any medium without prior talent and

    6    production payments.     Any use outside of this is

    7    strictly prohibited.     Initiating copy protection now.

    8               MALE VOICE:     I'm sure you know the stock

    9    market is in its tenth year of consecutive growth.

  10     That has never happened before.     A correction is

  11     coming, the question is when.     Many people would like

  12     to take some gains off the table, but where can you

  13     put it to get a good return?

  14                We feel we have the solutions.       It's not

  15     gold,   it's not real estate, and it's not an indexed

  16     annuity.   My name is Gary Beasley, President of Encore

  17     Financial Solutions here in Austin.        And when it comes

  18     to growing and protecting your wealth, we do things a

  19     lot differently.     It's time you learn how the big boys

   20    invest.

  21                We offer stock market alternatives that do

   22    not change value every day and are designed for growth

   23    or income and has less risk than the market.        If you

   24    want to significantly improve your finances then grab

  25     your cellphone and listen to a free recorded message



                             [6/16/2020]   a 20200616 Session 1
Case 9:20-cv-81205-RAR Document 41-40 Entered on FLSD Docket 07/28/2020 Page 4 of 5


                                                                            3


    1    for more information.   Call 1-833-7-GROWTH, that's

    2    1-833-7-GROWTH.   Call 1-833-7-GROWTH.

    3              (End of audio file.)

    4                            * * * * *
    5

    6

    7


    8


    9


   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                           [6/16/2020)    a 20200616 Session 1
     Case 9:20-cv-81205-RAR Document 41-40 Entered on FLSD Docket 07/28/2020 Page 5 of 5




                  1                   TRANSCRIBER'S CERTIFICATE

                  2

                  3 I, Cheryl Shifflett, hereby certify that the foregoing

                  4 transcript is a complete,      true and accurate

                  5 transcription of all matters contained on the recorded

                  6 proceedings in the matter of

                  7 Email-68 Radio AD KLBJ.

                 8

                  9

                10

                11

                12

                13



•               14

                15

                16
                                     Transcriber




                17

                18

                19

                20

                21

                22

                23

                24

                25


·J
